UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 11, 2010 Chicago Rivet & Machine Co. (Exact name of registrant as specified in its charter) Illinois 000-01227 36-0904920 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 901 Frontenac Road, Naperville, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (630) 357-8500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Company’s Annual Meeting of Stockholders was held on May 11, 2010.At the meeting, (1) the seven nominees named in the Company’s proxy statement dated March 29, 2010 were elected to serve for a term ending at the Annual Meeting in 2011, and (2) the selection of Grant Thornton LLP to serve as the Company’s independent registered public accounting firm for 2010 was ratified. The voting results for each matter are set forth below: Item Votes For Votes Withheld Abstentions Broker Non-Votes (1) Election of Directors Nominee: Michael J. Bourg 0 Edward L. Chott 0 Kent H. Cooney 0 William T. Divane, Jr. 0 George P. Lynch 0 John A. Morrissey 0 Walter W. Morrissey 0 Item Votes For Votes Against Abstentions Broker Non-Votes (2) Ratification of Grant Thornton LLP 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO RIVET & MACHINE CO. /s/ Michael J Bourg Date:May 14, 2010 By: Michael J. Bourg Its:President and Treasurer
